          Case 1:19-cr-00338-GHW Document 65-1 Filed 11/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
                                                                  :
UNITED STATES OF AMERICA,                                         :
                                                                  :            19-cr-338 (GHW)
                                                                  :
                              -v -                                :                ORDER
                                                                  :
                                                                  :
MOAZU KROMAH, et al.,                                             :
                                                                  :
                                      Defendants.                 :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         Upon the application of the United States of America, by and through AUDREY STRAUSS,

Acting United States Attorney for the Southern District of New York, SAGAR K. RAVI and

JARROD L. SCHAEFFER, Assistant United States Attorneys, of counsel, and with the consent of

defendants MOAZU KROMAH and AMARA CHERIF, by and through their attorneys, it is hereby

ORDERED that the pretrial conference in this case is continued from November 16, 2020, to

December 9, 2020, at 1:00 PM.

         The Court finds that the ends of justice served by granting a continuance outweigh the best

interest of the public and the defendants in a speedy trial, because it will afford the defendants and

their counsel additional time to review discovery and permit the parties to continue discussions

regarding a pretrial resolution of this matter. Accordingly, it is ORDERED that the time from

November 20, 2020, to December 9, 2020, is hereby excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A).

         SO ORDERED.

Dated: November ___, 2020
         New York, New York                                     __________________________________
                                                                      GREGORY H. WOODS
                                                                      United States District Judge
